Citation Nr: 0902978	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-07 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to January 31, 2005 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as retroactive based on 
liberalizing law under the provisions of 38 C.F.R. § 3.114.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in July 2006 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Philadelphia, Pennsylvania, which denied an effective date 
prior to January 31, 2005 for entitlement to service 
connection for PTSD.

In July 2008, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing); a copy of the transcript is associated with 
the record.


FINDINGS OF FACT

1.  VA's recognition of PTSD as a ratable condition under 
Mental Disorders was effective on April 11, 1980.

2.  There is no indication of a formal or informal claim of 
service connection for PTSD or any other psychiatric disorder 
having been filed prior to January 31, 2005.

3.  The veteran did not have a previously adjudicated claim 
of service connection for PTSD nor for any psychiatric 
disability prior to the March 2005 rating decision that 
granted service connection for PTSD, with notice of this 
decision dated on March 14, 2005.

4.  The earliest dated claim for service connection for PTSD 
received at the RO was the claim filed by the veteran on 
January 31, 2005; the veteran did not submit any document 
that could reasonably be construed as a claim for this 
disorder prior to this date.  


CONCLUSION OF LAW

The criteria for an effective date, prior to January 31, 
2005, for a grant of entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, and 5110 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.159, 3.114(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case the veteran filed a claim for entitlement to an 
earlier effective date for service connection for PTSD in May 
2006.  Prior to adjudication of this claim in July 2006, the 
RO sent a letter addressing the criteria for establishing an 
earlier effective date in May 2006.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to an earlier effective date, which 
included notice of the requirements to prevail on these types 
of claims and of his and VA's respective duties.  The duty to 
assist letter specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  The veteran has been afforded the 
opportunity to present testimony at a hearing on appeal 
before the undersigned Veterans Law Judge.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With regard to the claim for an earlier effective date for 
service connection, the earliest possible date permitted by 
the effective date regulations have been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.

II. Earlier Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2008).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 
§ 3.155 (2008).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2008).

In an original claim for service connection, the date that 
supporting evidence is received is irrelevant when 
considering the effective date of the award.  McGrath v. 
Gober, 14 Vet. App. 28 (2000).

The veteran alleges that he is entitled to an effective date 
prior to January 31, 2005 for service connection for PTSD, to 
include as based on liberalizing law pursuant to 38 C.F.R. 
§ 3.114.

Service treatment records reflect that the veteran was 
wounded in Vietnam in March 1967 when he sustained facial 
injuries from a mortar concussion.  He is shown to have 
exhibited some PTSD-type symptoms in July 1967 when being 
seen for jaw complaints, as he was noted to sleep poorly and 
talk in his sleep about Vietnam.  He heard backfire and 
jumped and was noted to have gained weight as he had before 
when under stress.  He exhibited indifferent affect on mental 
status examination.  The impression was traumatic neurosis 
(anxiety neurosis).  He was prescribed Valium and Seconal.  A 
September 1967 record noted him to still have insomnia and 
nightmares with a prescription of Thorazine and Seconal 
noted.  His November 1969 separation examination was normal 
and the accompanying report of medical history was negative 
for any complaints of a psychiatric nature to include 
frequent terrifying nightmares and frequent trouble sleeping.

In April 1970 the veteran filed a claim for compensation 
benefits and listed the disorder for which he was claiming 
service connection to be prostatitis and mouth injury.  No 
mention of any psychiatric disorders was made in this claim, 
nor did he list any providers of medical treatment for any 
psychiatric disorders.  A September 1970 dental rating sheet 
is negative for any adjudication of a psychiatric disorder.  
A December 1970 VA examination for residuals of a jaw injury 
was negative for any psychiatric findings.  Service-
connection for prostatitis and mouth injury residuals was 
granted by the RO in a January 1971 rating decision.  No 
adjudication for, or mention of any psychiatric disorders was 
done in this rating decision.    

Thereafter, the veteran submitted written communications to 
the RO in August 1973 that pertained to his dependent and 
marital status; none of these documents reflect a desire to 
apply for compensation benefits or to file a claim for 
service-connection for any psychiatric disorder.  Thereafter, 
he underwent a VA examination in October 1976 that addressed 
his prostatitis and oral complaints with no findings of any 
psychiatric complaints recorded, and an October 1976 rating 
decision which continued a 10 percent rating for prostatitis 
is completely negative for any discussion or adjudication of 
any psychiatric disorder.  

The file contains documents signed by the veteran in March 
1983 and August 1990 that pertained to his bank account; 
again there is no indication that these documents were 
intended to file a claim for service connection for any 
disorder.  

The next document of note is a September 2003 representative 
statement in which the representative indicated that the 
document was an informal claim for service connection being 
filed on the veteran's behalf.  However the representative 
did not mention any disabilities for which this informal 
claim was being filed.  Thereafter the veteran submitted a 
claim in December 2003 in which he requested adjudication for 
a claim for service-connection for Type 2 diabetes mellitus.  
This claim made no mention of PTSD or any other psychiatric 
complaints.  

In conjunction with the December 2003 claim for service 
connection for diabetes mellitus, the veteran submitted 
private medical records which were received at the RO in 
December 2003.  These records pertained to multiple medical 
problems treated between 1996 and 2003.  Among these records 
were some records showing some psychiatric symptomatology, 
including being seen for complaints of stress as noted in 
November 1994 and May 1995.  He was seen for depression and 
anxiety in December 1996 for which he was prescribed Xanax, 
but declined counseling at that time.  He had complaints of 
memory problems noted in February 2000 assessed as possible 
multi infarct dementia, and complaints of being depressed 
from his other multiple medical problems in March 2000.  He 
was repeatedly assessed with depression and anxiety in 
records from July 2002 through September 2003.  

In March 2004, the RO granted service-connection for diabetes 
mellitus and associated complications, to include coronary 
artery disease, peripheral neuropathy and genitourinary 
dysfunction; this rating did not include any adjudication of 
any psychiatric disorders.  No communications however were 
received in conjunction with these records which could be 
construed as a claim for service-connection for any 
psychiatric disorder, to include PTSD.  

In August 2004, the veteran filed a VAF 21-4138 requesting 
that he be granted an increased rating for his service-
connected diabetes and complications.  He indicated that he 
attached a statement from his physician to verify the 
complications of his diabetes.  No mention of PTSD or any 
other psychiatric complaints is included in this claim. The 
attached letter was from a private doctor, M. Liebreich, 
M.D., dated in June 2004, discussed the current treatment for 
the veteran's diabetes to include being placed on Lantus and 
Humolog before significant meals, as well as a restricted 
diet and exercise program.  This letter is silent for any 
psychiatric complaints or findings.  

On August 31, 2004, the RO received a representative 
statement in which the representative indicated that the 
document was an informal claim for service connection being 
filed on the veteran's behalf.  However, the representative 
did not mention any disabilities for which this informal 
claim was being filed.   In October 2004, the veteran's 
representative sent a communication indicating that the 
veteran had sent a VAF 21-4138, an informal claim dated 
August 31, 2004, and a medical statement from Dr. Liebreich.  
There is nothing in this document to indicate that the 
veteran intended to file a claim for service-connection for 
any psychiatric disorder, to include PTSD.  

Additional private records showing treatment for multiple 
medical problems from 2001 to 2003 were received by the RO in 
November 2004.  No communications however were received in 
conjunction with these records which could be construed as a 
claim for service-connection for any psychiatric disorder, to 
include PTSD.  Also the veteran underwent VA examinations for 
diabetes in January 2004 and November 2004, with no mention 
made of PTSD or other psychiatric complaints made in these 
reports.

In January 2005, the RO issued a rating decision with notice 
sent January 20, 2005.  This rating adjudicated the veteran's 
increased rating claims for diabetes mellitus and its 
associated complications.  No mention of any psychiatric 
complaints was included in this adjudication.  After this 
decision resulted in the veteran being schedularly entitled 
to individual unemployability compensation, the RO sent a 
development letter on January 29, 2005 regarding entitlement 
to a total rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  

On January 31, 2005 the veteran submitted a document alleging 
that he has been suffering from PTSD and requested that he be 
granted service connection for this disorder.  This letter 
also indicated that he was enclosing a report from a 
physician who was currently treating him for PTSD.  Attached 
to this letter and also date stamped on January 31, 2005, is 
a private medical report dated December 16, 2004 detailing 
findings and diagnosis of PTSD.  This was accepted by the RO 
as a claim for service-connection for PTSD.

The veteran testified in his July 2008 hearing that he had 
suffered PTSD type symptoms back in service and had treatment 
for psychiatric complaints other than PTSD on three different 
occasions, including after an automobile accident and during 
marital problems.  He indicated such treatment took place 
prior to 1995.  He indicated that he never filed a claim for 
PTSD prior to January 2005.  He could not recall filing a 
claim in 1970 and it was pointed out that such claim was for 
other medical conditions besides PTSD.

Based on a review of the evidence, the Board finds that an 
effective date prior to January 31, 2005 is not warranted for 
entitlement to service connection for PTSD.  As discussed 
above, the evidence fails to reveal that the veteran filed a 
claim for service connection for any psychiatric disorder 
prior to that date, and there is no prior final adjudication 
of such a claim.  As previously pointed out even though there 
is medical evidence of treatment for a psychiatric disorder 
prior to this date, such evidence cannot be the basis for an 
informal claim under 38 C.F.R. § 3.157 absent a prior final 
decision or unless a formal claim is filed within one year of 
receipt of such evidence.  Such was not the case in this 
matter.  

Regarding the private medical report dated in December 2004 
diagnosing PTSD, while this was submitted in conjunction with 
the formal claim, this report was private and not a VA 
record, and therefore was not in the VA's possession until 
the same day as the claim as per the date stamp.  See 
38 C.F.R. § 3.157(b)(2) (specifying that the date of receipt 
of evidence from a private physician is the date of the 
informal claim for effective date purposes.)

There are no records in the VA's actual or constructive 
possession showing treatment for psychiatric problems 
including PTSD within one year of the January 31, 2005 claim. 

The mere presence of medical evidence does not establish 
intent on the part of the veteran to seek service connection 
for a disability.  Brannon v. West, 12 Vet. App. 32, 35 
(1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Further, the mere presence of a disability does not establish 
intent on the part of the veteran to seek service connection 
for that condition.  KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

Simply stated, on this record, merely seeking treatment 
cannot constitute an informal claim of service connection.

Finally, the Board notes that the veteran has argued that he 
should be entitled to an effective date prior to January 31, 
2005 based on liberalizing law pursuant to 38 C.F.R. 
§ 3.114(a).  In this case the liberalizing law was the VA's 
addition of PTSD to the Mental Disorders rated under 38 
C.F.R. § 4.132 (1980), effective on April 11, 1980.  See 45 
FR 26326-02 (April 18, 1980).

A "liberalizing law" is one that creates a new basis for 
entitlement to benefits, and the VA General Counsel has held 
that the addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders was a "liberalizing VA 
issue" in accordance with 38 C.F.R. § 3.114(a). VAOPGCPREC 
26-97 (July 16, 1997).

If a claim is reviewed within one year of the effective date 
of a liberalizing law, benefits may be authorized from the 
date of the law; if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request.  38 
C.F.R. § 3.114(a).

The intent of these provisions is to compensate claimants who 
might have been unaware or less diligent in filing a claim 
for benefits to which they were otherwise entitled by 
enactment of the liberalizing legislation.  McCay v. Brown, 
106 F.3d 1577, 1580 (Fed. Cir. 1997).

However, the Federal Circuit found that the statutory 
authority to grant benefits one year prior to the date of 
administrative determination of entitlement can refer only to 
those cases in which the veteran had previously filed a claim 
which had been denied against the veteran.  McCay, 106 F.3d 
1580 (emphasis added).

In short, retroactive benefits under 38 C.F.R. § 3.114 are 
for application only when the beneficiary had previously 
filed a claim that was denied.  As the veteran did not 
previously file a claim for a psychiatric disorder that was 
denied, retroactive entitlement to service connection under 
38 C.F.R. § 3.114(a) is not for application.

To the degree that the veteran argues VA should have notified 
him of the liberalizing regulation so that he could have 
submitted a timely claim, VA has no duty to advise claimants 
of a liberalizing change in the law unless there is a 
specific regulatory requirement to do so, or when VA knew or 
should have known of the claimant's eligibility under the new 
law.  Lyman v. Brown, 5 Vet. App. 194, 197 (1993).  
(Distinguish Blount v. West, 11 Vet. App. 34 (1998): where 
beneficiary was receiving regular benefits, and submitting 
periodic updates, VA should have known of the eligibility and 
notified the beneficiary.)

There is no indication that VA knew of the veteran's 
eligibility for service connection when the liberalizing 
legislation was enacted in April 1980, so the Board finds no 
breach of duty on the part of VA in not advising the veteran 
of that legislation.

In summary, based on the evidence, the Board finds that the 
veteran has not presented any basis under which an effective 
date earlier than January 31, 2005 for the grant of service 
connection for PTSD could be assigned under the law.

Thus, the proper effective date for entitlement to service 
connection for a psychiatric claim is January 31, 2005 and a 
date prior to this is not warranted.  38 C.F.R. §§ 3.400, 
3.157 (2008). 


ORDER

Entitlement to an effective date prior to January 31, 2005 
for a grant of service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


